— -We agree with the determination of Special Term that under the law the comptroller of the City of New York was a member of the teachers’-retirement board ex officio and not chairman by virtue of his office. Therefore, a new chairman must be elected and the board should proceed to take such step at its earliest convenience. In the meantime we think the injunction might well be suspended to permit the board to function without interference. If an election is not held within thirty days, further application for injunctive relief may be made. Order unanimously modified so as to suspend injunction for thirty days after entry and service of- the order entered herein to allow election of- chairman and, as so modified, affirmed. Settle order on notice. Present — Peck, P. J., Dore, Callahan, Breitel and Bergan, JJ. [205 Misc. 909.]